IN THE SUPREME COURT OF THE STATE OF DELAWARE

LAVASTONE CAPITAL LLC,                    §
                                          §   No. 75, 2021
   Defendant - Appellant,                 §
                                          §   Certification of Questions of Law
       v.                                 §   from The United States District
                                          §   Court for the District of Delaware
                                          §
ESTATE OF BEVERLY E.                      §   C.A. No. 1:18-cv-02002-SB
BERLAND,                                  §
                                          §
     Plaintiff - Appellee.                §

                             Submitted: September 15, 2021
                              Decided: November 16, 2021

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, and
MONTGOMERY-REEVES, Justices, constituting the Court en Banc.

Upon Certification of Questions of Law from The United States District Court for
the District of Delaware. CERTIFIED QUESTIONS ANSWERED

Kenneth J. Nachbar, Esquire (argued), Megan Ward Cascio, Esquire, and Sabrina
M. Hendershot, Esquire, Morris, Nichols, Arsht, & Tunnell, LLP, Wilmington,
Delaware, for Appellant.

Daniel R. Miller, Esquire, Walden, Macht & Haran, LLP, Philadelphia,
Pennsylvania, for Appellee.

David E. Ross, Esquire, Ross Aronstam & Moritz, LLP, Wilmington, Delaware,
Amici Curiae for the Life Insurance Settlement Association and European Life
Settlement Association.

Stephen B. Brauerman, Esquire, Bayard, P.A., Wilmington, Delaware, Amici
Curiae for Institutional Longevity Markets Association.

VAUGHN, Justice.
      The United States District Court for the District of Delaware certified the

following three questions of law to this Court in accordance with the Delaware

Constitution, Article IV, § 11(8) and Delaware Supreme Court Rule 41:

      Question One: If an insurance contract is void ab initio under 18 Del.
      C. § 2704(a) and PHL Variable Insurance Co. v. Price Dawe 2006
      Insurance Trust, 28 A.3d 1059 (Del. 2011), is any resulting death-
      benefit payment made “under any contract” within the meaning of 18
      Del. C. § 2704(b)?

      Question Two: Does 18 Del. C. § 2704(a) and (c)(5) forbid an insured
      or his or her trust to procure or effect a policy on his or her own life
      using a nonrecourse loan and, after the contestability period has passed,
      transfer the policy, or a beneficial interest in the trust that owns the
      policy, to a person without an insurable interest in the insured’s life, if
      the insured did not ever intend to provide insurance protection beyond
      the contestability period?

      Question Three: May an estate profit under 18 Del. C. § 2704(b) if an
      insurance policy in violation of 18 Del. C. § 2704(a) was procured in
      part by fraud on the part of the decedent and the decedent profited from
      the previous sale of the policy?

      By order dated March 12, 2021, this Court accepted the certified questions.

For the reasons discussed in this opinion, we answer the certified questions as

follows.

      Question One: Yes, a death-benefit payment that is made on a policy
      that is void ab initio under 18 Del. C. § 2704(a) and PHL Variable
      Insurance Co. v. Price Dawe 2006 Insurance Trust is made “under [a]
      contract” within the meaning of 18 Del. C. § 2704(b).

      Question Two: No, so long as the use of nonrecourse funding did not
      allow the insured or his or her trust to obtain the policy “without


                                          2
      actually paying the premiums”1 and the insured or his or her trust
      procured or effected the policy in good faith, for a lawful insurance
      purpose, and not as a cover for a wagering contract.

      Question Three: Yes, an estate may profit under 18 Del. C. § 2704(b)
      where the policy was procured in part by fraud on the part of the
      decedent and the decedent profited from the previous sale of the policy,
      if the recipient of the policy benefits cannot establish that it was a victim
      of the fraud.

                   I.     Factual and Procedural Background

      The following undisputed facts have been submitted with the certification.

      Beginning in 2001, Lavastone Capital LLC (Lavastone) entered into an

agreement with Coventry First LLC (Coventry) to purchase “life settlements” – life-

insurance policies sold on the secondary market. Lavastone bought many life-

insurance policies from Coventry through this arrangement. One was that of Beverly

E. Berland. Lincoln Financial (Lincoln), not a party here, issued the policy to

Berland in 2006. But Berland did not act alone in acquiring it. A few months before,

she approached a business called “Simba,” hoping to engage in a “life insurance

capacity transaction.” As Simba pitched it, the transaction allowed clients to “create

dollars today by using a paper asset, (a life insurance policy not yet issued from a

major insurance carrier insuring your life)” by selling it on the secondary market.

Clients did not need to put up any money upfront. Instead, they got nonrecourse




1
 PHL Variable Insurance Co. v Price Dawe 2006 Insurance Trust, 28 A.3d 1059, 1076 (Del.
2011).
                                           3
loans to finance the transactions, which allowed them to make all necessary

payments without tapping into personal funds. The only collateral for the loan was

the life-insurance policy itself.    Simba played the role of a broker in these

transactions, reaching out to both the insurers and banks on behalf of its client.

      Berland agreed to participate in several transactions with Simba, profiting

greatly. But only one transaction is at issue here.

      1. Financing the premium payments. To get a nonrecourse loan for Berland,

Simba got her medical records under a HIPAA release and sent them to Coventry

Capital I LLC (Coventry Capital). Coventry Capital was the lending-program

administrator for LaSalle Bank (LaSalle) (which was to be the lender for the

premium payments) and facilitated creating a life-expectancy report through another

entity, Coventry Servicing LLC (Coventry Servicing). Coventry Servicing then sent

the report to Lexington Bank (Lexington), which provided insurance for nonrecourse

loans issued by LaSalle. After Lexington agreed to insure the Berland loan, LaSalle

agreed to issue it.

      The loan package created a trust, called the Berland Insurance Trust (the

Trust). It had two trustees: the Wilmington Trust Company (Wilmington Trust) and

Murray Roffeld, Berland’s longtime partner. The loan’s “borrower” was a sub-trust

of the Trust, on whose behalf Wilmington Trust executed a Note and Security

Agreement. The note could be satisfied by relinquishing the life-insurance policy

                                          4
before the loan-maturity date. Otherwise, Berland assigned her interest in the Trust,

sub-trust, and policy as collateral. The quarter-million-dollar loan was due twenty-

six months from the issue date and had an effective interest rate of 20.52 percent.

      2. Acquiring the policy. At that time, Berland also executed a “special

irrevocable durable power of attorney.” This allowed Coventry Capital to originate

and service any life-insurance policy on behalf of Berland. Berland then applied for

a $5 million Lincoln life-insurance policy. Included with her application was a form

that falsely stated that she had $10 million in assets and $180,000 in annual income.

After she signed the application, Simba submitted it to Coventry Capital. Coventry

Capital then sent the application to Wilmington Trust, which signed the application

as the Trust’s trustee and policy owner. Lincoln then issued the policy, delivering it

to the Trust at Wilmington Trust’s address in Delaware. The parties dispute whether

Simba or Berland paid the $5,000 application fee.

      3. Selling the policy. The Trust maintained the policy for more than two

years, past the contestability period. At no point did anybody other than Berland

control whether or to whom Berland or the Trust could sell the policy. Indeed, when

looking to sell the policy, Berland signed engagement letters with three separate life-

settlement brokers. She ultimately accepted an offer brought by one of these brokers,

Four Seasons Financial Group, in July 2008.

      Coventry First, acting as a life-settlement provider for Lavastone, was the

                                          5
buyer, paying $453,822.88. Berland directed the trust to use this money to pay off

the Note and Security Agreement. She personally retained the remaining $73,594.05

surplus.    Coventry First then sold the agreement to Lavastone, per the two

companies’ prior contract. Lavastone kept the policy in force, paying all relevant

premiums to Lincoln Financial. Upon Berland’s death more than seven years later,

Lincoln paid Lavastone $5,041,032.06 in death benefits under the policy.

       In December 2018, Berland’s estate filed a complaint against Lavastone in the

District Court, seeking to recover the death benefits that Lavastone received under

18 Del C. § 2704(b). On July 17, 2020, the parties filed cross-motions for summary

judgment. On March 2, 2021, the District Court certified the three questions of law

to this Court.

                                 II.     Standard of Review

       The certified questions are issues of law, which this Court decides de novo.2

                                       III. DISCUSSION

                           A. Legal Background and Price Dawe


       For hundreds of years, the law has prohibited wagering on human life through

the use of life insurance that was not linked to a demonstrated economic risk.3


2
  Id. at 1064.
3
  See id. at 1069 (discussing historical background of the insurable interest requirement). See also
Grigsby v. Russell, 222 U.S. 149, 154 (1911) (“A contract of insurance upon a life in which the
insured has no interest is a pure wager that gives the insured a sinister counter interest in having
the life come to an end.”); Warnock v. Davis, 104 U.S. 775, 779 (1881) (“[I]n all cases there must
                                                 6
Delaware has codified the requirement that a person procuring a life insurance policy

must have an “insurable interest” in the life of the insured in 18 Del. C. § 2704.

Section 2704(a) provides:

       Any individual of competent legal capacity may procure or effect an
       insurance contract upon his or her own life or body for the benefit of
       any person, but no person shall procure or cause to be procured any
       insurance contract upon the life or body of another individual unless the
       benefits under such contract are payable to the individual insured or his
       or her personal representatives or to a person having, at the time when
       such contract was made, an insurable interest in the individual insured.


Section 2704(c) defines the categories of persons that have an insurable interest in

an individual’s life. The categories include the individual insured and others, such

as close family members or business associates and the “trustee of a trust created

and initially funded by” the insured.4

       In Price Dawe, this Court answered questions of law certified by the United

States District Court for the District of Delaware relating to the insurable interest

requirement. In that case, Price Dawe formed an insurance trust with a family trust

as the beneficiary. Dawe was the beneficiary of the family trust. On March 8, 2007,

an insurer issued a $9 million life insurance policy on Dawe’s life. The insurance


be a reasonable ground, founded upon the relations of the parties to each other, either pecuniary or
of blood or affinity, to expect some benefit or advantage from the continuance of the life of the
assured. Otherwise the contract is a mere wager, by which the party taking the policy is directly
interested in the early death of the assured. Such policies have a tendency to create a desire for
the event. They are, therefore, independently of any statute on the subject, condemned, as being
against public policy.”).
4
  18 Del. C. § 2704(c)(5).
                                                 7
trust was the owner and beneficiary of the policy. Dawe died on March 3, 2010.

After the insurance trust made a claim for the death benefit, the insurer contested the

policy, claiming that Dawe did not qualify, and had no legitimate need, for a $9

million life insurance policy; that he had misrepresented his income and assets in the

policy application; and that he was financially induced into participating in the

transaction as part of a stranger-originated life insurance (“STOLI”) scheme.

Specifically, the insurer claimed that Dawe never intended to retain the policy and

always intended that the policy would be immediately transferred to an unrelated,

third-party investor, which had no insurable interest. The insurer claimed that the

third-party investor in fact purchased the beneficial interest in the insurance trust

from the family trust less than two months after the policy went into force.

         After denying the insurance trust’s motion to dismiss, the District Court

certified three questions of law to this Court. In response to the certified questions,

this Court held that “a life insurance policy lacking an insurable interest is void as

against public policy and thus never comes into force.”5 Therefore, an insurer could

challenge the validity of a life insurance policy based on a lack of insurable interest

after the expiration of the contractual two-year contestability period required by 18

Del. C. § 2908.6 The Court also held that 18 Del. C. § 2704(a) and (c)(5) do not



5
    Price Dawe, 28 A.3d at 1065.
6
    Id.
                                          8
prohibit an insured from procuring or effecting a policy on his or her own life and

immediately transferring the policy, or a beneficial interest in a trust that owns and

is the beneficiary of the policy, to a person without an insurable interest in the

insured’s life—even if the insured never intended to provide insurance protection

for a person with an insurable interest in the insured’s life—so long as (i) the insured

procured or effected the policy and (ii) the transaction is not a mere cover for a

wager.7 Finally, the Court held that a trust established by an individual insured has

an insurable interest in the life of that individual when, at the time of the application

for life insurance, the individual intends that the beneficial interest in the trust would

be transferred to a third-party investor with no insurable interest in the individual’s

life following the issuance of the policy, but only if the individual insured created

and funded the trust.8


                                       B. Question One.
          In the first certified question, the District Court asks: “If an insurance contract

is void ab initio under 18 Del. C. § 2704(a) and PHL Variable Insurance Co. v.

Price Dawe 2006 Insurance Trust, 28 A.3d 1059 (Del. 2011), is any resulting death-

benefit payment made ‘under any contract’ within the meaning of 18 Del. C. §

2704(b)?”



7
    Id. at 1068.
8
    Id. at 1076.
                                               9
       In Price Dawe, an en banc opinion of this Court from 2011, the Court held

that a life insurance contract that “lacks an insurable interest at inception” is “void

ab initio because it violates Delaware’s clear public policy against wagering.”9 A

policy that is void ab initio “[n]ever legally came into effect,” and a “court may

never enforce [such an] agreement[].”10 In light of that holding, the District Court

queries in the first certified question in this case whether a death benefit that is paid

on an insurance policy that lacks an insurable interest under 18 Del. C. § 2704(a)

and Price Dawe is “made ‘under any contract’ within the meaning of 18 Del. C. §

2704(b).”

       Section 2704(b) provides:

       If the beneficiary, assignee or other payee under any contract made in
       violation of this section receives from the insurer any benefits
       thereunder accruing upon the death, disablement or injury of the
       individual insured, the individual insured or his or her executor or
       administrator, as the case may be, may maintain an action to recover
       such benefits from the person so receiving them.


Put differently, § 2704(b) directs that if a death benefit is paid under an insurance

policy that lacks an insurable interest, the estate of the insured may recover the death

benefit from the recipient.

       The estate contends that § 2704(b) applies only to policies that lack an


9
  Id. at 1067-68. The Court explicitly rejected the argument that such a contract is merely voidable
and not void. Id. at 1067.
10
   Id. at 1067-68.
                                                10
insurable interest—and are therefore void ab initio under Price Dawe—and asserts

that holding that a benefit paid under such a policy is not made “under [a] contract”

would render § 2704(b) meaningless. The estate further contends that § 2704(b) is

ambiguous because “a literal reading of its terms ‘would lead to an unreasonable or

absurd result not contemplated by the legislature.’”11 It argues that the Court should

therefore interpret the statute in accordance with “‘its apparent purpose and place it

as part of a broader statutory scheme’” and interpret the provision “‘consistently

with pre-existing common law.’”12 Because the “common law concept that the

proceeds of a STOLI policy are payable to the insured’s estate dates back at least

140 years,”13 the estate contends that the Court should hold that a death benefit paid

under a life insurance policy that is void ab initio due to the lack of an insurable

interest is made “under [a] contract” within the meaning of § 2704(b).

       Lavastone takes no position on this certified question, electing instead to rely

on its argument—addressed under the second certified question—that the Berland

policy did not lack an insurable interest. Several amici curiae filed briefs in support

of Lavastone, however. Amicus curiae Institutional Longevity Markets Association

(“ILMA”) agrees with the estate that reading § 2704(b) to require the existence of

an enforceable contract would render that section meaningless in light of Price


11
   Answering Brief at 17 (quoting Price Dawe, 28 A.3d at 1070).
12
   Id. (quoting Price Dawe, 28 A.3d at 1070).
13
   Id. at 17-18.
                                             11
Dawe’s holding that a policy that lacks an insurable interest is void from the outset.14

But ILMA urges that the interpretive remedy is to “reexamine Price Dawe’s holding

that policies that violate § 2704(a) are void” and to conclude that the General

Assembly’s creation of a remedy in § 2704(b) that depends on the existence of a

“contract” abrogates the common law principle that life insurance policies that lack

an insurable interest are void.15

       In Price Dawe, this Court determined that the General Assembly intended to

codify—not abrogate—the common law insurable interest requirement when it

enacted § 2704(a).16 The Court expressly held that insurance policies that lack an

insurable interest are void, as opposed to voidable.17 “Once a point of law has been

settled by decision of this Court, it forms a precedent which is not afterwards to be

departed from or lightly overruled or set aside and it should be followed except for

urgent reasons and upon clear manifestation of error.”18 The Court can reconcile §§

2704(a) and (b) without modifying Price Dawe. Courts have recognized that the


14
   See Brief of Amicus Curiae Institutional Longevity Markets Association in Support of Appellant
Lavastone Capital LLC Requesting that the Court Answer the Three Certified Question in the
Negative, at 7, Lavastone Capital LLC v. Estate of Beverly E. Berland, No. 75, 2021 (Del. filed
Apr. 29, 2021) (“Any other construction would render § 2704(b) meaningless—if a violation of §
2704(a) retroactively eliminated the existence of the contract, an estate would never be able to
recover any benefits paid ‘under any contract’”).
15
   Id. at 10-11.
16
   Price Dawe, 28 A.3d at 1072-73.
17
   See id. at 1067-68 (“Under Delaware common law, contracts that offend public policy or harm
the public are deemed void as opposed to voidable. . . . Under Delaware common law, if a life
insurance policy lacks an insurable interest at inception, it is void ab initio. . . .”).
18
    Account v. Hilton Hotels Corp., 780 A.2d 245, 248 (Del. 2001) (internal quotations and
alterations omitted).
                                               12
word “contract” is “sometimes anomalously” used to refer to or describe what is

actually a void—that is, nonexistent—agreement between parties.19 Reading §

2704(b) in this light, it appears that the General Assembly used “contract” to refer

to the document that defines the death benefit and identifies the “beneficiary,

assignee or other payee,” rather than to mean that an enforceable contract must exist

before an estate can recover death benefits paid on a policy that lacks an insurable

interest. For these reasons, our answer to the first certified question is Yes, a death-

benefit payment that is made on a policy that is void ab initio under 18 Del. C. §

2704(a) and PHL Variable Insurance Co. v. Price Dawe 2006 Insurance Trust is

made “under [a] contract” within the meaning of 18 Del. C. § 2704(b).


                                           C. Question 2

       In the second certified question, the District Court asks: “Does 18 Del. C. §

2704(a) and (c)(5) forbid an insured or his or her trust to procure or effect a policy

on his or her own life using a non-recourse loan and, after the contestability period

has passed, transfer the policy, or a beneficial interest in a trust that owns the policy,

to a person without an insurable interest in the insured’s life, if the insured did not

ever intend to provide insurance protection beyond the contestability period?”


19
  Price Dawe, 28 A.3d at 1067 (quoting Dougherty v. Mieczkowski, 661 F. Supp. 267, 274 (D.
Del. 1987)); Lincoln Nat’l Life Ins. Co. v. Joseph Schlanger 2006 Ins. Trust, 28 A.3d 436, 441
(Del. 2011) (quoting Dougherty). See also generally Transamerica Mortgage Advisors, Inc. v.
Lewis, 444 U.S. 11, 18 (1979) (discussing federal statute that “declar[es] certain contracts void”).
                                                13
       Lavastone contends that a life insurance policy obtained by the insured with

premium financing is supported by an insurable interest and is freely transferable so

long as it complies with Price Dawe and the Delaware Viatical Settlements Act. The

estate admits that a life insurance policy obtained by the insured with premium

financing is not per se an unlawful wager and is freely transferable if the policy

complies with Delaware law, but contends that the policy in question in this case

fails to comply with Delaware law and Price Dawe, or were it applicable, the

Delaware Viatical Settlements Act.20

          As discussed above, Section 2704(a) establishes the insurable interest

requirement. Section 2704(c)(5) provides, in part:

       The trustee of a trust created and initially funded by an individual has
       an insurable interest in the life of that individual . . . . The trustee of a
       trust has the same insurable interest in the life of any individual as does
       any person with respect to proceeds of insurance on the life of such
       individual (or any portion of such proceeds) that are allocable to such
       person’s interest in such trust. . . .

       The analysis in Price Dawe emphasizes two considerations when evaluating

whether a policy lacks an insurable interest: (1) whether the insured or the trustee of

the insured’s trust obtained the policy in good faith and for a lawful insurance

purpose, and not as a cover for a wagering contract;21 and (2) the source of the


20
   In answering the certified questions, we do not find it necessary to address the Delaware Viatical
Settlements Act.
21
   See Price Dawe, 28 A.3d at 1075 (“[I]f an insured procures a policy as a mere cover for a wager,
then the insurable interest requirement is not satisfied.”); id. (“An insured’s right to take out a
                                                14
funding for the premiums.22 In essence, the second certified question in this case

asks how these considerations apply where (i) the source of the funding is a

nonrecourse loan and not any assets of the insured and (ii) the insured’s intent was

to transfer ownership after the end of the contestability period, rather than

“immediately” as in Price Dawe.

       Price Dawe directs courts to determine who procured a policy by examining

“who pays the premiums.”23 The estate argues that the premium-financing structure

here—through which the premium payments were funded by a nonrecourse loan to

the subtrust, and Berland did not use any of her own assets—reflects that third parties

procured the policy. Lavastone argues that Delaware law permits the use of

premium financing to obtain a life-insurance policy, and that the “only relevant

question, then, is whether the loan transaction constitutes an unlawful wager under




policy with the intent to immediately transfer the policy is not unqualified. That right is limited to
bona fide sales of that policy taken out in good faith. A bona fide insurance policy sale or
assignment requires that the insured take out that policy in good faith—not as a cover for a
wagering contract.”) (citations omitted); id. at 1078 (“[E]ither the individual insured or the trustee
must intend to purchase the policy for lawful insurance purposes, and not as a cover for a
[wagering] contract”).
22
   See id. at 1076 (“Payment of the premiums by the insured, as opposed to someone with no
insurable interest in the insured’s life, provides strong evidence that the transaction is bona fide.”);
id. (“[A]n insured cannot ‘procure or effect’ a policy without actually paying the premiums.”); id.
(“[I]f a third party funds the premium payments by providing the insured the financial means to
purchase the policy then the insured does not procure or [e]ffect the policy.”); id. at 1078 (“The
insured, as settlor or grantor, must both create and initially fund the trust corpus. This requirement
is not satisfied if the trust is created through nominal funding as a mere formality. If the funding
is provided by a third party as part of a pre-negotiated agreement—then the substantive
requirements of sections 2704(a) and 2704(c)(5) are not met.”).
23
   Id. at 1075.
                                                  15
the Price Dawe factors.”24 If used to facilitate procurement of a policy for a

legitimate insurance purpose, such as estate planning, then premium financing is a

recognized and permissible tool.25 But the use of such financing might also be

evidence of an impermissible STOLI scheme,26 especially where the use of a

nonrecourse loan means that a third party, and not the insured, bears the entire

financial liability for obtaining the policy.27 The use of a nonrecourse loan to fund

the premium therefore is not dispositive, but should be viewed in the context of the

entire transaction and in conjunction with consideration of whether the insured

intended, when obtaining the policy, “to purchase the policy for lawful insurance

purposes, and not as a cover for a [wagering] contract.”28 If the use of nonrecourse

funding allows the insured—individually or as settlor or grantor of a trust—to obtain



24
   Opening Brief at 17. For the statutory provisions governing insurance premium financing, see
Title 18, Sections 4801-12 of the Delaware Code.
25
   See Price Dawe, 28 A.3d at 1078 (“[E]ither the individual insured or the trustee must intend to
purchase the policy for lawful insurance purposes, and not as a cover for a [wagering] contract.”).
See generally Andre S. Blaze & Julian Movsesian, Consider Premium Financing in Life Insurance
Evaluations, 38 Est. Plan. 30 (2011) (discussing potential uses of premium financing in estate
planning).
26
   See Price Dawe, 28 A.3d at 1076 (“Payment of the premiums by the insured, as opposed to
someone with no insurable interest in the insured’s life, provides strong evidence that the
transaction is bona fide.”); see also id. at 1074 (“STOLI schemes are created to feign technical
compliance with insurable interest statutes.”).
27
   Lavastone’s argument that “Delaware law permits an insured to use premium financing to pay
policy premium,” Opening Brief at 24, glosses over the fact that the use of premium financing
does not always result in the insured incurring no expense. See Blaze & Movsesian, supra note
25, at 30 (explaining a typical use of a premium financing structure, through which an insured can
achieve gift tax savings by “having an irrevocable trust purchase life insurance with borrowed
funds and making gifts to the trust that cover only the loan payments, rather than the full premiums
on the insurance coverage”).
28
   Price Dawe, 28 A.3d at 1078.
                                                16
the policy “without actually paying the premiums,”29 then the requirements of §§

2704(a) and (c)(5) are not met.

        As for the issue of the insured’s intent to transfer the policy, the Court in Price

Dawe held that if a third party financially induces the insured to obtain life insurance

with the intent to immediately transfer the policy to a third party, the policy lacks an

insurable interest.30 “Stated differently, if an insured procures a policy as a mere

cover for a wager, then the insurable interest requirement is not satisfied.”31

Moreover, a “bona fide insurance policy sale or assignment requires that the insured

take out the policy in good faith—not as a cover for a wagering contract.”32

        The same principles apply to the second certified question here. If the insured

obtained the policy in good faith—that is for a lawful insurance purpose, rather than

as a cover for a wager—then Delaware law does not forbid the transaction, even if

the insured did not ever intend to provide insurance protection beyond the

contestability period. This might occur if the insured had some bona fide, short-term

need for insurance such as, for example, ensuring that an estate would have liquidity

for an interim period until liquidity would otherwise be achieved from some other




29
   Id. at 1076.
30
   Id. at 1075.
31
   Id.
32
   Id.
                                            17
source.33 But if the insured did not procure the policy in good faith—if the

transaction is a cover for a wager—then the transaction lacks an insurable interest,

whether the insured intended to transfer the policy immediately, as in Price Dawe,

or after the end of the contestability period.34

       For these reasons, our answer to the second certified question is No, so long

as the use of nonrecourse funding did not allow the insured or his or her trust to

obtain the policy “without actually paying the premiums”35 and the insured or his or

her trust procured or effected the policy in good faith, for a lawful insurance purpose,

and not as a cover for a wagering contract.

                                     D. QUESTION THREE

       In the third certified question, the District Court asks: “May an estate profit



33
   See generally Blaze & Movsesian, supra note 25, at 30 (stating that one common element of
estate-planning goals is the need for cash liquidity and that “[l]ife insurance is a proven cost-
efficient way of providing liquidity to an estate plan”).
34
   Cf. Sun Life Assurance Co. of Canada v. Wells Fargo Bank, N.A., 208 A.3d 839, 851-52 (N.J.
2019) (“If the purchaser [with an insurable interest] and investors [without an insurable interest]
discussed an arrangement in advance, a third party without an insurable interest may have caused
the policy to be procured—even if no firm agreement [for a later sale of the policy] had yet been
finalized [at the time that the policy was procured].”). It is also notable that the Delaware Viatical
Settlements Act, 18 Del. C. § 7501 et seq.—to which Lavastone analogizes, but which the parties
agree does not apply to the policy at issue in this case, Opening Brief at 19; Answering Brief at
27—limits viatical settlements for five years after the policy was issued. 18 Del. C. § 7511. See
also id. at 7511(a)(3) (prohibiting viatical settlement agreements entered more than two years and
less than five years after policy issuance unless, among other things, “[p]olicy premiums have been
funded exclusively with unencumbered assets . . . provided by, or fully recourse liability incurred
by, the insured”). Cf. also Sun Life v. Wells Fargo, 208 A.3d at 853 (“Two model acts have been
designed to stop STOLIs. One bars any person from entering into any practice or plan which
involves STOLIs. The other generally bars viatical settlement agreements for five years, instead
of two.” (cleaned up)).
35
   Price Dawe, 28 A.3d at 1076.
                                                 18
under 18 Del. C. § 2704(b) if an insurance policy in violation of 18 Del. C. §

2704(a) was procured in part by fraud on the part of the decedent and the decedent

profited from the previous sale of the policy?”

         The only potential fraud identified by the District Court in its statement of

the undisputed facts is that “[i]ncluded with” the Berland life-insurance application

“was a form that falsely stated that she had $10 million in assets and $180,000 in

annual income.”36 Notably, the District Court’s statement of the undisputed facts

does not indicate that Berland was aware that her income and assets were

misstated—a fact that the parties dispute—or conclude that Berland committed fraud

in procuring the policy at issue. But the District Court’s framing of the certified

question assumes that the insured did commit fraud in procuring the policy, and this

analysis therefore proceeds from that premise.

       Lavastone argues that an estate should not be permitted to recover under §

2704(b) if the decedent committed fraud in procuring the policy because “an

insured’s estate is bound by her fraudulent and tortious conduct”37 and “Delaware

law does not permit an insured’s estate to profit from misconduct that would have

barred the decedent from recovering.”38 § 2704(b), however, expressly provides that

an estate may maintain an action to recover death benefits paid on a life-insurance


36
   Certification of Questions of Law, at 2.
37
   Opening Brief at 42.
38
   Id.
                                              19
policy that was procured in violation of the insurable-interest requirement.

Lavastone has not cited any authority involving fraud as a bar to such a statutorily-

created remedy.

       Moreover, it does not appear likely, based on the facts as stated by the District

Court, that Lavastone would be able to establish that it was a victim of the fraud.39

It is not clear what knowledge Lavastone had regarding Berland’s statement of her

income and assets. But it does not appear likely that Berland made any statement of

her income and assets to Lavastone. It appears that any such statement was made to

Lincoln. Nor does it appear likely that Berland intended Lavastone to believe the

statement or to act in reliance on it; nor that Lavastone in fact believed or acted on

the representation regarding Berland’s income and assets. Indeed, given that the

contestability period expired long ago, even Lincoln, the insurer to whom the

statements of Berland’s income and assets were made, would be unable, it would

appear, to contest the policy solely on the basis of those statements.40 It makes little

sense for Lavastone to be able to defeat a statutorily-created remedy on the basis of

misstatements that would not afford relief to even the insurer, the actual “victim” of


39
   See Twin Coach Co v. Chance Vought Aircraft, Inc., 163 A.2d 278, 284 (Del. Super. Ct. 1960)
(“To begin with, in every action of fraud there must be a deceiver and his victim. (1) The deceiver
must make a false representation of a material fact to the victim. (2) The deceiver must have had
knowledge of the falsity of his representation, while his victim must have been ignorant thereof.
(3) The representation must have been made with the threefold intent that the victim believe it to
be true, act in reliance thereon, and be deceived thereby. (4) The victim must have so believed,
acted, and been deceived, as well as having been damaged thereby.”).
40
   18 Del. C. § 2908.
                                                20
the misstatements.

       Lavastone’s arguments that the estate’s claim is barred by the doctrines of in

pari delicto and unclean hands fail for similar reasons. To the extent that both

Berland and Lavastone were engaged in a STOLI scheme, the General Assembly

has prescribed that the estate should receive the proceeds of the policy as a matter of

public policy. Thus, these equitable principles do not apply.41

       Our answer to the fraud portion of Question Three, therefore, is that fraud in

the insurance application regarding an insured-decedent’s income and assets does

not bar an estate’s claim under § 2704(b) if the recipient of the death benefits cannot

establish that it was a victim of the fraud.

       Lavastone also contends that the decedent’s intentional and voluntary sale of

a life-insurance policy, at a profit, bars an estate’s claim under Section 2704(b)

because “an estate stands in the shoes of its decedent and is bound by the decedent’s

contracts and conduct.”42 However, a decedent-insured’s mere sale of the policy at




41
   See generally Seacord v. Seacord, 139 A. 80, 81 (Del. Super. Ct. 1927) (“The equitable maxim
that he who comes into equity must come with clean hands is subject to well-defined limitations.
While the general rule is that where the parties are in pari delicto, no affirmative relief of any kind
will be given to one against the other, that rule has always been regarded by courts of equity as
without controlling force in all cases in which public policy is considered as advanced by allowing
either party to sue for relief against the transaction.”).
42
   Opening Brief at 35. Lavastone also argues that a provision of the Uniform Commercial Code,
6 Del. C. § 8-502, bars the estate’s claim to the death benefits. This issue is beyond the scope of
the certified questions in this case, but it is squarely raised in the certified questions presented in
Wells Fargo Bank, N.A. v. Estate of Malkin, 172, 2021, which is currently pending before the
Court. Oral argument has not yet been scheduled in Malkin.
                                                 21
a profit does not bar an estate’s claim under Section 2704(b). The insured typically

receives consideration for her participation in the procurement of a policy that lacks

an insurable interest,43 and thus something more must be required to bar an estate’s

claim. Accordingly, the decedent’s sale of the policy for profit, without more, does

not bar an action by the estate under § 2704(b).44

                                            CONCLUSION

         The Clerk of the Court is directed to transmit this opinion to the District

Court.




43
   See, e.g., Price Dawe, 28 A.3d at 1063 (stating that insurance company alleged that Dawe was
“financially induced into participating in the transaction”). See also, e.g., Ohio Nat’l Life
Assurance Corp. v. Davis, 803 F.3d 904, 908 (7th Cir. 2015) (“The insureds merely lent their names
to the insurance applications, in exchange for modest compensation . . . .”); Sun Life Assurance
Co. of Canada v. Wells Fargo Bank, N.A., 208 A.3d 839, 848 (N.J. 2019) (“In a traditional life
settlement, investors purchase existing life insurance policies from insureds who no longer need
the insurance to protect their families in the event of their deaths. In a STOLI arrangement, by
contrast, a life settlement broker persuades a senior citizen to take out a life insurance policy—not
to protect the person’s family but for a cash payment or some other current benefit arranged with
a life settlement company.” (cleaned up)); Gilbert v. Moose, 104 Pa. 74, 77 (Pa. 1883) (discussing
consideration paid for assignment of policy lacking insurable interest).
44
    Lavastone also contends that, when selling the policy, Berland executed documents that
“waive[d] the exact claims brought by her Estate in this case.” Opening Brief at 36. Neither the
undisputed facts nor the certified questions contained in the District Court’s Certification of
Questions of Law make any mention of a waiver issue. We, therefore, consider it to be outside
the certified questions and, for that reason, we do not address it.
                                                22